       Case 7:19-cv-05581-KMK Document 23 Filed 02/11/21 Page 1 of 1
         Case 7:19-cv-05581-KMK Document 22 Filed 02/11/21 Page 1 of 1


                                                                     MEMO ENDORSED
                                RAYMOND NARDO, P.C.
                                       ATTORNEY AT LAW
                           129 THIRD STREET, MINEOLA, NY 11501
         Phone: (516)248-2121   I   Fax: (516)742-7675   I   Email Raymondnardo@gmail.com


                                                                 February 10, 2021
BYECF

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:     Khan v. Dunwoodie, et. al.
                       19-CV-5581

Dear Judge Karas,

I represent Plaintiff in the above matter. The parties have scheduled a mediation in the above
matter, for March 25, 2021, which date was elongated due to conflicts amongst all the parties
schedules. I am requesting that the Conference currently scheduled for February 16, 2021 be
adjourned until a date after March 25, 2021. Defendants graciously consent to this request.

Thank you for your consideration.




RN:rn
cc:   Clifford Greene, Esq. (by ECF)                             0 -·AAYMOND NARDO .   ESQ .




 j;htUhJ_od-            lf~         ~J tuill /2olcl                            q
    ) __J_p Cc,h ~ CJL                   &/)'I       I;;) -;I;}
                                                    I/      ) I at,
      /o: 3o         lfM
                                            SO·QRD


                                                             \1 . VA RAS U.S.D.J.


                                                 cJ/11/ Jo:J/
